Title: From Alexander Hamilton to James A. Bayard, 27 December 1800
From: Hamilton, Alexander
To: Bayard, James A.



New-York December. 27th. 1800.
Dear Sir

Several letters to myself & others from the City of Washington, excite in my mind extreme alarm on the subject of the future President. It seems nearly ascertained that Jefferson & Burr will come into the house of Rs. with equal votes, and those letters express the probability that the Fœderal Party may prefer the latter. In my opinion a circumstance more ruinous to them, or more disastrous to the Country could not happen. This opinion is dictated by a long & close attention to the character, with the best opportunities of knowing it; an advant[ag]e for judging which few of our friends possess, & which ought to give some weight to my opinion. Be assured my dear Sir, that this man has no principle public or private. As a politician his sole spring of action is an inordinate ambition; as an individual he is believed by friends as well as foes to be without probity, and a voluptuary by system, with habits of expence that can be satisfied by no fair expedients. As to his talents, great management & cunning are the predominant features—he is yet to give proofs of those solid abilities which characterize the statesman. Daring & energy must be allowed him but these qualities under the direction of the worst passions, are certainly strong objections not recommendations. He is of a temper to undertake the most hazadrous enterprizes because he is sanguine enough to think nothing impracticable, and of an ambition which will be content with nothing less than permanent power in his own hands. The maintenance of the existing institutions will not suit him, because under them his power will be too narrow & too precarious; yet the innovations he may attempt will not offer the substitute of a system durable & safe, calculated to give lasting prosperity, & to unite liberty with strength. It will be the system of the day, sufficient to serve his own turn, & not looking beyond himself. To execute this plan as the good men of the country cannot be relied upon, the worst will be used. Let it not be imagined that the difficulties of execution will deter, or a calculation of interest restrain. The truth is that under forms of Government like ours, too much is practicable to men who will without scruple avail themselves of the bad passions of human nature. To a man of this description possessing the requisite talents, the acquisition of permanent power is not a Chimæra. I know that Mr Burr does not view it as such, & I am sure there are no means too atrocious to be employed by him. In debt vastly beyond his means of payment, with all the habits of excessive expence, he cannot be satisfied with the regular emoluments of any office of our Government. Corrupt expedients will be to him a necessary resource. Will any prudent man offer such a president to the temptations of foreign gold? No engagement that can be made with him can be depended upon. While making it he will laugh in his sleeve at the credulity of those with whom he makes it—and the first moment it suits his views to break it he will do so.
   A recent incident will give you an idea of his views as to foreign politics. I dined with him lately. His toasts were “The French Republic.” “The commissioners who negotiated the convention.” “Buonaparte” “The Marquis La Fayette.” His doctrines that it would be the interest of this country to permit the indiscriminate sale of Prizes by the Belligerent powers & the building & equipment of vessels; a project amounting to nothing more nor less (with the semblance of equality,) than to turn all our naval resources into the channel of France, and compel G. Britain to war. Indeed Mr Burr must have war as the instrument of his Ambition & Cupidity. The peculiarity of the occasion will excuse my mentioning in confidence the occurrences of a private Table.
 Let me add that I could scarcely name a discreet man of either party in our State, who does not think Mr Burr the most unfit man in the U. S. for the office of President. Disgrace abroad ruin at home are the probable fruits of his elevation. To contribute to the disappointment and mortification of Mr J. would be on my part, only to retaliate for unequivocal proofs of enmity; but in a case like this it would be base to listen to personal considerations. In alluding to the situation I mean only to illustrate how strong must be the motives which induce me to promote his elevation in exclusion of another. For Heaven’s sake my dear Sir, exert yourself to the utmost to save our country from so great a calamity. Let us not be responsible for the evils which in all probability will follow the preference. All calculations that may lead to it must prove fallacious.
Accept the assurances of my esteem,

A Hamilton.

